Citation Nr: 0604923	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  02-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a nonservice-connected burial and funeral 
allowance.

2.  Entitlement to a burial plot or interment allowance.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran is reported to have had active military service 
from February 1943 to December 1944.  The veteran died in 
February 2001.  The appellant is the son of the veteran.  He 
seeks reimbursement for the veteran's burial expenses, 
including funeral allowance, burial plot, and interment 
allowance.

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 2004, it was remanded to the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), for additional development and 
readjudication.  A supplemental statement of the case was 
issued in September 2005, following the completion of the 
requested development.  The case was returned to the Board 
and is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to payment of VA burial benefits, including 
funeral allowance, burial plot, and interment allowance, has 
been obtained, and VA has satisfied the duty to notify the 
appellant of the law and regulations applicable to that claim 
and the evidence necessary to substantiate the claim.

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  The veteran died in February 2001, due to chronic 
obstructive lung disease.

4.  At the time of her death, the veteran was not receiving 
pension or compensation benefits.

5.  There was no claim or claims for compensation or pension 
pending at the time of death that would have resulted in an 
award of compensation or pension.

6.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

7.  The veteran was not discharged from service due to a 
disability incurred in or aggravated in the line of duty, and 
she is not buried in a state or national cemetery.


CONCLUSION OF LAW

The requirements for entitlement to a nonservice-connected 
burial allowance including funeral allowance, burial plot, 
and/or interment allowance are not met.  38 U.S.C.A. §§ 2302, 
2303, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.1600, 3.1601, 3.1604, 3.1605 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks the payment of VA burial benefits, 
including funeral allowance, burial plot, and interment 
allowance for the burial of the veteran.  The appellant 
states that he should qualify for such payments because when 
the veteran first became gravely ill, she was supposed to 
have been transferred by ambulance from a nursing home to a 
VA hospital for emergency treatment, but because the VA 
hospital was closed to any admissions during the night, she 
was diverted to another local hospital.   The appellant 
argues that the veteran would have died in a VA hospital had 
the VA emergency room not been closed on the morning that she 
was transferred by ambulance prior to her death, and that he 
should thus qualify for such benefits.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

Preliminary Matter: Duties to Notify & to Assist

As a preliminary matter, the Board notes that there has been 
a significant change in the law prior to the initiation of 
this appeal with the enactment of the "Veterans Claims 
Assistance Act of 2000" (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

This law redefines the obligations of VA with respect to the 
duty to assist, and also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VA has issued 
regulations implementing the VCAA.  66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below, finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The Board finds that the record reflects the appellant has 
been fully informed of the requirements for establishing 
entitlement to nonservice-connected burial benefits.  The 
March 2001 administrative decision, December 2001 statement 
of the case, November 2004 Board remand, and September 2005 
supplemental statement of the case, provided the appellant 
with adequate notice of what the law requires to award 
entitlement to nonservice-connected burial benefits.  In a 
May 2005 RO letter, the appellant was further provided 
adequate notice of the provisions of the VCAA, and that VA 
would help him secure evidence in support of his claim if he 
identified that evidence.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO provided such notice in the May 2005 letter.  He was 
also asked to identify any additional evidence that would 
support his claim.   See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).

Finally, the above noted documents provided the appellant 
with the reasons why the RO concluded that the evidence of 
record was insufficient to award burial benefits, as well as 
notified him that he could submit additional evidence in 
support of his claim.  Moreover, following the November 2004 
Board remand, the RO made additional efforts to obtain the 
evidence required for the appellant to be successful in his 
claim.  Those efforts were made until it became apparent that 
any additional efforts would prove useless in obtaining the 
required evidence.  Thus, the appellant has been provided 
with notice of what VA was doing to develop the claim at that 
time, notice of what he could do to further support her 
claim, and notice of how his claim remained deficient.  

The Board notes that the appellant was not provided specific 
notice of the provisions of the VCAA prior to the initial 
unfavorable RO decision.  Id.  The Board finds that the 
appellant has not been prejudiced thereby as he has been 
fully informed of the provisions of the VCAA as relevant to 
his claim.  He has also been afforded the opportunity to 
identify relevant evidence.  VA has also taken all 
appropriate action to develop this claim.  The appellant has 
not identified additional evidence.  The Board concludes that 
there is no prejudice to his claim and that the Board may now 
proceed to a decision.  

The appellant has clearly set forth his position supporting 
his claim.  He has also been provided an opportunity to 
appear at a personal hearing before the Board for such 
purposes.  There is no indication that he would have 
presented other evidence or argument had he been apprised of 
the specifics of the VCAA at any earlier time.  Id.  The 
essential characteristic of this case is that it is the law 
and not the evidence that is dispositive.  Basically, there 
would be no possible benefit to further developing this case 
for the accumulation of additional evidence because no type 
nor amount of evidence would benefit the appellant.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be 
avoided).  

Criteria

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), 
(b).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2005).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a).

If a veteran's death is not service connected, entitlement is 
based upon the following conditions:

(1)  At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2)  The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and (i) 
In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or 
pension effective prior to the date of the veteran's death, 
or (ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to date of death; or

(3)  The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines, (i) 
That there is no next of kin or other person claiming the 
body of the deceased veteran, and (ii) That there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  38 C.F.R. § 3.1600(b); 
see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  If a veteran dies 
enroute while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject, in part, to the following conditions:

(1)  The deceased veteran is eligible for the burial 
allowance under 38 C.F.R. § 3.1600(b) or (c); or

(2)  The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3)  The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that the VA has determined, in connection 
with a claim for monetary benefits, that the disability was 
not incurred in line of duty); and

(4)  The veteran is not buried in a national cemetery or 
other cemetery under the jurisdiction of the United States.  
38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 3.1600(f) (2003).

Factual Background and Analysis

The appellant submitted his application for burial benefits 
in March 2001.  He specified that he was not claiming that 
the cause of the veteran's death was service connected.

In May 2001, the RO notified the appellant that his claim for 
burial benefits and a plot or interment allowance had been 
denied.  The appellant appealed, indicating in his statements 
that he should be entitled to burial benefits by virtue of 
the fact that the veteran would have been in a VA hospital at 
the time of her death if the VA Medical Center had been open 
on the morning that she was transferred by ambulance for 
emergency treatment for her grave illness. 

After a careful review of the evidence in this case, the 
Board concludes that the requirements for a burial allowance 
have not been satisfied.

In this case, the certificate of death listed the cause of 
the veteran's death as chronic obstructive lung disease.  The 
certificate indicated that at the time of her death in 
February 2001, the veteran was an inpatient at Crouse Irving 
Hospital, having been admitted to that facility on February 
7, 2001, several days before her death.  

The evidence of record includes a statement from the owner of 
the Manlius Home for Adults [Manlius] in Syracuse dated in 
July 2002.  In that statement, it was noted that the veteran 
had been transferred from Manlius via ambulance on the 
morning of February 7, 2001, at approximately 3:00 AM to the 
hospital for emergency treatment.  It was further noted that 
the Manlius' staff specifically requested transfer to the 
Syracuse Veterans Hospital but was denied this request 
because it was closed to any admissions and on "diversion" 
to another local hospital.  

There is also of record documentation of notices from the 
Syracuse VA Medical Center (VAMC) indicating that between 
July 1, 1996 and April 23, 2001, the Syracuse VAMC Urgent 
Care Unit (Emergency Room) had been closed for any admissions 
between the hours of 10:00 PM and 7:00 AM.  The VAMC 
requested that veterans requiring emergency care between 
those hours go to the nearest hospital emergency room for 
immediate attention.  

There is contained in the claims file a statement dated in 
September 2005 from the VA Fee Processing Center that 
processes all claims for any VAMC in upstate New York, 
including the Syracuse VAMC.  In that statement, the Fee 
Processing Center specifically stated that VA had no fee 
basis or contractual agreement with Crouse Irving Hospital or 
Manlius Home for Adults in Syracuse for the veteran.  

Thus, at the time of her death, the veteran was not receiving 
treatment under the authority of VA, and was not hospitalized 
or traveling under VA authority.  Further, the veteran died 
at a private facility and nothing in the record suggests that 
the facility was under contract with VA.  38 C.F.R. §§ 
3.1600(c), 3.1605.  

The veteran was not in receipt of pension benefits at the 
time of her death, nor would she have been in receipt of such 
benefits.  Therefore, pension benefits were not being paid at 
the time of the veteran's death.  38 C.F.R. § 3.1600(b)(1).  
In addition, there was no claim or claims for pension pending 
at the time of death.  38 C.F.R. § 3.1600(b)(2).

Neither during the veteran's lifetime nor at the time of her 
death was service connection for any disability in effect.  
Thus, compensation was not being received for any disability 
at the time of the veteran's death.  38 C.F.R. § 
3.1600(b)(1).

In addition, there was no claim or claims pending at the time 
of death that would have resulted in an award of service 
connection.  38 C.F.R. § 3.1600(b)(2).

The appellant did not indicate on his March 2001 application 
for burial benefits, and there is no other indication in the 
record, that the veteran's body is held by a State or 
political subdivision of a State, that there is no next of 
kin or other person claiming the body, and that there are not 
sufficient available resources to cover burial and funeral 
expenses.  To the contrary, in his March 2001 application for 
burial benefits, he specified that the veteran was not buried 
in a cemetery owned by a state or the federal government.  
Therefore, a burial allowance is also not warranted under 
38 C.F.R. § 3.1600(b)(3).

For reasons similar to those set out above, the appellant is 
also not entitled to a plot or interment allowance.  The 
requirements for eligibility for a burial allowance have not 
been met, and the veteran was not buried in a state or 
national cemetery.  As noted above, the appellant specified 
in his March 2001 application for burial benefits that the 
veteran was not buried at a state owned cemetery.  38 C.F.R. 
§§ 3.1600(f)(1), (2), 3.1604(d)(1)(ii)-(iv).

Finally, there is no indication, nor has it been alleged, 
that the veteran was discharged from service for a disability 
incurred or aggravated in the line of duty.  38 C.F.R. 38 
C.F.R. § 3.1600(f)(3).

As this discussion illustrates, the law and regulations 
concerning burial benefits are very specific as to the 
eligibility requirements for such benefits.  The Board 
appreciates the appellant's firm belief that he should be 
entitled to the benefits based on the fact that the veteran 
would have died in a VA facility if it had not been closed 
during the hours that the veteran was transferred by 
ambulance from her nursing home to the hospital for emergency 
care; unfortunately, the Board has no authority to act 
outside the constraints of the statutory and regulatory 
criteria.

After a thorough review of all the evidence under the 
pertinent law and regulations, the Board can only conclude 
that there is no provision that could possibly permit a grant 
of these benefits on the facts of this case.  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that in a case where the law is dispositive, the claim should 
be denied because of the absence of legal merit.  Sabonis v 
.Brown, 6 Vet. App. 426 (1994).

Finally, the Board must point out that the appellant has not 
actually maintained in his arguments that entitlement exists 
under the governing law and regulations.  Rather the central 
thrust of his arguments is that the governing law and 
regulations should afford entitlement in light of the fact 
that the veteran would have died in a VA facility if that 
facility was opened at a certain time prior to the veteran's 
death.  His dispute is therefore not with the decision of the 
adjudicators at the RO, but with the law and regulations 
themselves.  The Board, however, is bound by statute to 
follow the existing law and regulations and has no power to 
alter them.  38 U.S.C.A. § 7104(c) (West 2002).


ORDER

Entitlement to a nonservice-connected burial and funeral 
allowance is denied.

Entitlement to a burial plot or interment allowance is 
denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


